(jtifcimb t9-/6i/icf                                  4|roH«r.-0»o«-&i/

8/26/13
                                                                                     FILED IN
                                                                             1ST COURT OF APPEALS
We doing job cont                                                                 Houston, texas
                                                                                  DEC 3 1 2014
I Regina was use, by suspects doing a so call job. Tamperwith mail,
In and out apartment. No work order                                         Christopher a prine
Please record harassment on property at;                                   CLERK n t\/\_
New Hope Apartments
320 Hamilton Street Apt 120
Houston, TX 77002

I Regina Sophus was use to receive a crazv check. Suspects lie to the state, of
Proceeding all the way, with lies.. ...Investigate
Nothing is being accomplished about it

Other than fraud. Fraud consist of, using
Regina for fake recording. (Fake). Etc.

Names to supoena included

Continue of staying in my business.

Aug. 24,2013

"Suspects" They use investigate

Names being used at:

New Hope Apartments
320 Hamilton Street Apt 120
Houston, TX 77002

To use Regina Sophus

Luther Ingrin
Officer Pun Cornelius (J.B. Cornelius)
Monique Ware
Larry Ware
La Bertha Harris
La Bertha Massie (Maiden name)
Reggie Massie - Son of David
Kelly Massie - Son of David
Samuel Jackson Massie (Sammie)
Rhonda Foot
(Suspect)Lavetta Brossard (Lavellta)
Monique (Garden City) (Check lease agreement #131)
Re-Re      "     "    Previous lease agreement
Craig Mosley (On Property)
Vanessa Smith
Vanessa Pulmo (Polo Club previous employee)
14531 Ella Blvd., Houston, TX 77014

Oliver North Bolavan & Lawyer
2519 Grand Canyon

"We doing a job"

John (E Boo) Jackson (Acres Home)
Tanisha Jackson daughter (Re-Re)
Catherine Massie (Mae-Mae)
David Massie (Husband)
Candice Massie (Daughter)
Detric Massie (Son of Biddy)
Kim Massie (Wife)
Urea Jdne (Re-Re)
Kim Johnson
Marcus Kelly
Katrina Byars
Kill Dee (Nickname) Katrina Husband
Michael - Live on property (White male, short, fat)
Use Michael Milburn


"We doing a job"

♦Anthony Jone
*Kenneth Wayne Jones
*Sue Jean Jone
*Paula Jone
*Letha Renea Jones
Martha Richard
LA Shaw Milburn Roslinson
Dunn Roslinson (Husband)
(Biddy) Maude Tranhan
(Bay) Annhremease Smith Massie *(Maiden name)
Tennica Massie
Robert jones
Bridgett Jones
Paul Bum
Bertha Burn
Lawonda Thompson - Humble Texas
"Suspects live on property" Loft Sitters

114-Gloria
119-MrWoodro
121 -Fugitive
1st Hall "Joseph" Beverly
Karen 3rd Floor use last rm. On 1st hall for harassment

"Officers to subpoena"        Unresolves PoliceReport. Use me to be crazy!!
Nguyen
Johnson, SM
Meadows, NC
J-L. Beitia
MA. Simerskey
K. Taylor
Baker Baldwin
Officer Osborn "We doing a job"

Stated he need to tell supervisor something....
Of Regina being a part of police reports